Case 2:19-cv-00887-.]FB-GRB Document 1 Filed 02/14/19 Page 1 of 18 Page|D #: 1

UNITED STA'I`ES DISTR]CT COURT
EASTERN DISTRICT OF NEW YORK

 

 

X
SCOTT FREEM.AN, . . _
Clvil Action No.: 19-0\1-887
Plaintiff,
Jury Trial Demanded
v.
WBS CREAMERY CORP. d!b.»"af Carvel and 3245
MERRICK ROAD LLC
Defendants.
X
COMPLAINT

(Inj unctive Relief Sought)

Plaintiff, SCOTT FREEMAN, on behalf of himself and for the benefit of all others
similarly situated, by and through the undersigned counsel, and in accordance With the Federal
Rules of Civil Procedure and all other applicable rules, statutes, re gulations, and governing legal
authorities, hereby files the instant Complaint against Defendants WBA CREAMERY CORP.
dfbfa CARVEL (“Carvel”) and 3245 MERRICK ROAD LLC (“3245 MERRICK”) and for
Violations of the Al"nericans with Disabilities Act, 42 U.S.C. § 12181 et.s‘eq.

NATURE O`F 'I`HE CLA`IMS
l. rI`his lawsuit opposes pervasive, ongoing, and inexcusable disability discrimination by the
Dei"endants. ln this action, plaintiff seeks dcclaratory, injunctive and equitable relief, as well
as monetary damages and attorney’s l"ees, eosts and expenses to redress Dei`endants unlawful
disability discrimination against plaintiff in violation oi"l`itle III ofthe Arnericans with
I)isabilities Aet (“ADA”) 42 U.S.C. §§ 12181 et seq. and its implementing regulation, the

New Yorl< State l`ixecutive liaw (the “Executive Law”) § 296_, the New York State Civil

Case 2:19-cv-00887-.]FB-GRB Document 1 Filed 02/14/19 Page 2 of 18 Page|D #: 2

Rights Law § 40, and the Administrative Code of the City ofNeW Yorl< (the “Administrative
Code”) § 8-107. plaintiff also alleges a claim for Negligence. As explained more fully below,
the Defendants own lease, lease to, operate and control a place of public accommodation that
violates the above-mentioned laws. Defendants are vicariously liable for the acts and

omissions of their employees and agents for the conduct alleged herein.

.!UR!§D!§ §TI§ !NAL ALLE§§AT¥! !E§

2. This is an action for injunctive relief for violations of the Americans with Disabilities
Act (hereinafter “ADA”) entitling plaintiff to attorneys’ fees, litigation expenses and costs

expended in pursuing this action in accordance with 28 U.S.C. § 12181 etseq.

3. Defendant WBS CREAMERY CORP, is a corporation duly licensed to conduct business in
New York State. Defendant 3245 MERRICK ROAD LLC is a domestic limited liability
company, duly licensed and authorized to conduct business in the state of New York. 3245
MERRICK is the owner of the property and associated building located at 3245 l\/lerricl<
Road, Wantagh, County of Nassau, State of New York (hereinafter the “Premises”).

4. Defendant-Operator WBS CREAMERY CORP dfbfa CARVEL (hereinafter referred to as
“CARVEL”) is a l\lew York corporation licensed to and doing business in New York State.
Defendant CARVEL is the operator of a market or retail food store located at the Premises.
Defendants CARVEL and 3245 MERRICK collectively referred to herein as
(“Defendants”).

5. Plaintil`l`SCOTT FREEMAN is an adult male confined to a wheelchair. SCOTT
l~`l{l€}'§l\)lAN was involved in an accident that Occurred in and around 20l5, wherein he
suffered a severe spinal injury. ln or around 2016, SCO"I"l` FRI:£EMAN was involved in an

accident wherein his lower extremities were severely burned. As a result ol"being burne i,

l"~_)

Case 2:19-cv-OO887-.]FB-GRB Document 1 Filed 02/14/19 Page 3 of 18 Page|D #: 3

plaintiff is unable to bend his legs. Prior to the accident(s) SCO'I"I` l`~`Rl~_`,EMAN', was able to
move freely and without restriction. As a result of the accident(s) plaintiff, is incapable of
moving around outside of his home without assistance and a wheelellair. Plaintiff’ s
orthopedic and neurolo gic condition prevents him from walking without a wheelchair or
assistance. He has further restrictions, speaking, caring for himself`, or performing any other
tasks associated with daily living. Plaintiff resides in New I"lyde Parl<, New York.

6. Kathy Parsley (hereinafter “PARS`LEY”), has served as plaintiff’s general caretaker and is
tasked with the responsibility of assisting him outside of his home.

?`. This Court has original jurisdiction over claims arising under 'l`itle IIl of the Americans with
Disabilities Act (See 42 U.S.C. § 12181 et seq.; 28 U.S.C. §§ 2201-2202) pursuant to 28
U.S.C. §§ 1331 and 1343 as this action involves federal questions regarding the deprivation
of plaintiffs right under the ADA. The Court has supplemental jurisdiction over plaintiffs’
related claims arising under the New York State and City laws pursuant to 28 U.S.C. §
l367(a).

8. Venue properly lies in the Eastern District of New York pursuant to 28 U.S.C. §1391
because Defendants acts of discrimination alleged herein occurred in this district and
Defendants’ place of` public accommodation that are the subject of this action are located in
this district.

ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

9. The Def`endants are public accommodations as they own, lease, lease to, control or operate a
place of public accommodation1 CARVEL located at the Premises. within the meaning ofthe
ADA (42 U.S.C. §l2l8] and 28 C.F,R. § 36.][)4), the l-_ixecutive Law (§ 292(9)), and the

Administrative Code (§ S~l 02(9)).

Case 2:19-cv-OO887-.]FB-GRB Document 1 Filed 02/14/19 Page 4 of 18 Page|D #: 4

10.

11.

12.

13.

14.

15.

16.

CARVEL is a place of public accommodation within the meaning ofthe ADA (42 U.S,C.
§12181 and 28 C.F.R. § 36.]04), the Executive Law (§ 292(9)), and the Administrative Code
(§ 8-102(9)) as the facility is operated by a private entity as a retail establishment and its
operations affect commerce

On or about, January 3, 2019 plaintiff attempted to access the business to purchase ice
cream.

On or about, January 3, 2019 plaintiff discovered that the premises contained, architectural
barriers at Defendants’ place of public accommodation that prevents and/or restricts access
to plaintiff, a person with a disability

The services, features, elements and spaces of Defendants’ place of public accommodation
are not readily accessible to, or usable by the plaintiff as required by the ADA Accessibility
Guidelines, 28 C.F.R. Part 36, Appendix A, and adopted by the United States Department of
Justice in 1991 or the revised final regulation implementing Title 111 of the ADA adopted by
the United States Department of Justice in 2010 (all hereinafter referred to as the
“Accessibility Standards”).

The services, features, elements and spaces of Defendants’ place of public accommodation
are not readily accessible to, or usable by plaintiff as required by the Administrative Code §
27»292 eli seq.

Because of Defendants’ failure to comply with the above-mentioned laws, including but not
limited to the Accessibility Standards and the Administrative Code, plaintiff was and has
been unable to enjoy equal and complete access to Defendants’ place ol`public

accommodation

Defendants’ place of public accommodation has not been designed, constructed, or altered in

Case 2:19-cv-OO887-.]FB-GRB Document 1 Filed 02/14/19 Page 5 of 18 Page|D #: 5

compliance with the Accessibility Standards, the Administrative Code or the Building Code

of the City of l\lew York (“BCCNY”).

l'i'. Plaintif`f and his primary caretaker enjoy going out for daily activities, such as shopping
Plaintiff and PARSLEY ean’t perform daily activities outside the house without the use of a

wheelchair.

18. Plaintiff visited the property which forms the basis of this lawsuit but encountered
architectural barriers at the subject property precluding them from reasonably aecessing the
goods and services provided to non-disabled individuals The barriers to access at the
Premises have deterred plaintiff from availing him self o f and are denying h im the
opportunity to participate and benefit from the goods, services, privileges, advantages,
facilities and accommodations at Defendants’ property equal to that afforded to other
individualsl

19. Defendants have and are continuing to discriminate against plaintiff and other similarly

situated disabled individuals by failing to provide accessible facilities on or before January

26, 1992] in violation of theADA.

20. l\/lore specifically, plaintiff is being deprived of the meaningful choice of freely visiting the
same accommodations readily available to the general public and plaintiff is further deterred
and discouraged from additionaltravel due to Defendant’s ongoing non-compliance with the
A_DA.

21. Barriers to access that plaintiff encountered auditor which exist at the De'l`endants’ place ol`

 

' A “plaee of public accommodation” having ten (10) or fewer employees and gross receipts
totaling five hundred thousand dollars or less ($5001000.00) shall have until January 26, 1993 to
ensure compliance with the ADA.

Case 2:19-ev-OO887-.]FB-GRB Doeument 1 Filed 02/14/19 Page 6 of 18 Page|D #: 6

public accommodation inelude, but are not limited to, the barriers identified below:

a. The primary entrance to Defendants’ public accommodation is not
accessible due to two steps approximately 8 inches or more in height
which run the length of the entrance way and prevent wheelchair

access;

b. 'l`he primary entrance to Defendant’s public accommodation is not
accessible;

c. Defendants fail to provide an accessible route to the primary

entrance from the sidewalk or street;

d. At the inaccessible public entrance, Defendants do not provide and
display the International Symbol of Aceessibility with the required
information indicating the location of a designated and nearest
accessible entranee;

e. Defendants have an inaccessible public entrance and fail to provide
and display the lnternational Symbol of Accessibility at a designated
accessible entrance;

f. Defendants fail to provide accessible entrances in a number at least
equivalent to the number of exits provided by the New York
Building and Fire Codes;

g. Defendants fail to provide that at least 50% and/or 60% of all its
public entrances are accessible;

h. Defendants fail to provide that an accessible route from the primary
entrance to the entire interior is equivalent to the route afforded to
non-disabled;

i. Defendant Landlord failed to provide an accessible entrance to the
Defendant Operator;

j. Defendant failed to maintain accessible features and failed to adhere to
policies, practices and procedures to ensure that the goods and services
being offered, as well as the facilities themselves, are accessible to
people with disabilities

k. Defendants failed to provide for a handicap accessible parking spaee, with
the required space to allow safe exit from the vehicle to the parking lot.

l. Defendants failed to display the lnternational Symbol ofAccessibility in
the parking lot to direct plaintiff to proper parking loeation.

m. On or about January 3._ 2019 an inquiry was made to employees, servants,

Case 2:19-ev-OO887-.]FB-GRB Doeument 1 Filed 02/14/19 Page 7 of 18 Page|D #: 7

agents, staff of Defendants, regarding the use of temporary access to the
premises and were informed that none exist.

22. Upon information and belief, the above-listed discriminatory violations are not an exhaustive
list of all ADA violations on the Premises. Plaintiff requires an inspection of Defendant’s
place of public accommodation in order to identify, photograph and measure all the barriers
to access that constitute discriminatory acts in violation of the ADA.

23. Notice to Defendant prior to initiating suit is not mandated by the ADA. All other conditions
precedent to filing suit have been satisfied or are waived by Defendant Defendant’s
violations of the ADA have been ongoing despite the ADA mandating compliance by no later
than January 26, 1992 (or January 26, 1993).

24. Defendants have failed to ensure that its place of public accommodation and the elements
therein are in compliance with the Accessibility Standards, the Administrative Code, and the
BCCNY, including but not limited to ensuring the maintenance of accessible features

25. The barriers to access within Defendants’ place of public accommodation continue to exist.

26. Plaintiff has a realistic, credible and continuing threat of discrimination from Defendants’
non-compliance with the laws prohibiting disability discrimination. The barriers to access
within Defendants’ place of public accommodation continue to exist and deter plaintiff

2?. P]aintiff travels frequently to the shopping area and neighborhood where Defendants’ place
ofpublic accommodation is located and patronizes places in the neighborhood

28. Plaintil"f intends to patronize the Defendants’ place of public accommodation several times a
year after they become fully accessible and complaint with the Accessibility Standards. the
Administrative Code, and the relevant accessibility portions of the BCCNY.

29. P]aintil"l"is also a ‘“tester” for the purposes of asserting basic civil rights and monitoring,

Case 2:19-ev-OO887-.]FB-GRB Doeument 1 Filed 02/14/19 Page 8 of 18 Page|D #: 8

ensuring, and determining whether Defendants’ place of public accommodation is fully
accessible and compliant with the Aceessibility Standards, the Administrative Code, and the
relevant accessibility portions of the BCCNY.

30. Plaintiff intends to patronize the Defendants’ place of public accommodation several times a
year as “tester” to monitor, ensure, and determine whether Defendant’s place of public
accommodation is fully accessible and compliant with the Accessibility Standards, the
Amnmnumweme¢mddmrdmmmamwmdmhypmnmmofmeBCCNY-ahhndw
benefit of those similarly situated to plaintiff

FIRST CAUSE OF ACTION
(VIOLATIONS OF THE ADA)

3 l. Plaintif`freallege and incorporate by reference all the allegations set forth in this Cornplaint
as iffully set forth herein

32. Plaintifi` is substantially limited in the life activity of both walking and body motion range
and thus has a disability within the meaning of the ADA. As a direct and proximate result of
Plaintiff’s disability, plaintiff uses a wheelchair for mobility, and has restricted use of his
annsandhands

33. 'Ihe ADA imposes joint and several liability on both the property owner and lessee ofa
public accommodationl 28 C.F.R. 36.201(b).

34. The Defendants have and continue to subject plaintiff to disparate treatment by denying
plaintiff full and equal opportunity to use their place of public accommodation all because
plaintiff is disabled Defendants’ policies dand practices have disparater impacted plaintiff`.

35. By failing to comply with the law, Defendants have articulated to disabled persons such as
themamdhamndwyamrmtwdcmnqobwmkmameandnmtm$mdaswnmnsmahdr

public accommodation

Case 2:19-ev-OO887-.]FB-GRB Doeument 1 Filed 02/14/19 Page 9 of 18 Page|D #: 9

36. Defendants have discriminated against plaintiff by designing andi'or constructing a building,
facility and place of public accommodation that is not readily accessible to and usable by the
disabled plaintiff and not fully compliant with the Accessibility Standards.

32. Defendants’ place of public accommodation is not fully accessible and fails to provide an
integrated and equal setting for the disabled in violation of 42 U.S.C. §12182 and 28 C.F.R.
§ 36.203.

38. Upon making alterations to their public accommodation Defendants failed to make their
place of public accommodation accessible to plaintiff to the maximum extent feasible in
violation of 28 C.F.R. §§ 36.402 and 36.406.

39. Defendants’ failed to make all readily achievable accommodations and modifications to
remove barriers to access in violation of 28 C.F.R. § 36.304. lt would be readily achievable
to make Defendants’ place of public accommodation fully aceessible.

40. By failing to remove the barriers to access where it is readily achievable to do so, Defendants
have discriminated against plaintiff based on disability in violation of § 302 of the ADA, 42
U.S.C. §12182, and 28 C.F.R. §36.304.

41. ln the altemative, Defendants have violated the ADA by failing to provide plaintiff with
reasonable alternatives to barrier removal as required by 28 C.F,R. § 36.305.

42. Defendants’ failure to remove the barriers to access constitutes a pattern and practice of
disability discrimination in violation of 42 U.S.C. § 12181 el .s'eq. and 28 C.F.R. § 36.202 et
seq.

43. Administrative Code §§ 19-152 and 7-210 impose a non-delegable duty on property owners
to repave, reeonstruct, repair_. and maintain its abutting public sidewalk. /-\s a result, within

the meaning ofthe ADA, 3245 MliRRlCK continuously controlled._ managed, and operated

Case 2:19-eV-OO887-.]FB-GRB Document 1 Filed 02/14/19 Page 10 of 18 Page|D #: 10

44.

45.

46.

4'?.

48.

49.

50.

51.

the sidewalk abutting the Premises, which includes the portion of the sidewalk constituting
the entrance to Defendants’ place of public accommodation

3245 MERRICK’S failure to construct and maintain an accessible entrance from the public
sidewalk to Defendants’ place ofpublic accommodation constitutes disability discrimination
in a violation of the ADA.

Defendants’ have and continue to discriminate against plaintiff in violation of the ADA by
maintaining andi’or creating an inaccessible public accommodation

SECOND CAUSE OF ACTION
(VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)

Plai ntiff realle ge and incorporate by reference all the allegations set forth in this Complaint
as if fully set forth herein

Plaintiff suffers from various medical conditions that separately and together prevent the
exercise of normal bodily functions Plaintiff can’t perform the life activities of both
walking and body motion ran ge. Plaintiff therefore suffers from a disability within the
meaning of the Executive Law § 296(21).

Defendants’ have and continue to subject plaintiff to disparate treatment by denying plaintiff
equal opportunity to use their place of public accommodation all because plaintiff is
disabled

Defendants discriminated against plaintiff in violation ofNew York State l%lxecutive Law §
296(2), by maintaining andfor creating an inaccessible place of public accommodation Each
Defendant has aided and abetted others in committing disability discrimination

Defendants have failed to make all readily achievable accommodations and modifications to
remove barriers to access in violation of Executive Law § 296(2) ((c)(iii).

ln the alternative, Defendants have failed to provide plaintiffwith reasonable alternatives to

10

Case 2:19-eV-OO887-.]FB-GRB Document 1 Filed 02/14/19 Page 11 of 18 Page|D #: 11

52.

53.

54.

55.

56.

5?.

58.

barrier removal as required in violation of Executive Law § 296(2)(c)(iv),

lt would be readily achievable to make Defendants’ place of public accommodation fully

accessible

it would not impose an undue hardship or undue burden on Defendants to make their place

of public accommodation fully accessible

As a direct and proximate result of Defendants’ unlawful discrimination in violation of New

York Executive Law, plaintiff has suffered and continue to suffer emotional distress,

including but not limited to humiliation, embarrassment, stress, and anxiety.

Plaintiff has suffered damages in the amount of at least Fifty Thousand Dollars

(850,000.00) from each Defendant and the total amount shall be determined at trial.
THIRD CAUS}§‘l OF ACTION

(VIOLATIONS OF THE ADMINISTRAT]VE CODE
OF 'I`HE CITY OF NEW Y()RK)

 

Plaintiff realleges and incorporates by reference all allegations set forth in this Complaint as
if fully set forth herein

Plaintiff suffers from various medical conditions that separately and together impair
plaintiffs bodily systems - in particular, the life activity of walking and body motion range -
and thus plaintiff has a disability within the meaning ofthe Administrative Code § 8-
102(16).

The Local Civil Rights Restoration Act of`2005 (the "Restoration Aet”)._ also known as Local
I,aw 85, clarified the scope of the Administrative Code in relation to the New York City’s
Human Rights Law. The Restoration Act confirmed the legislative intent to abolish
"`parallelisrn” between the /-\dministrative Code and the Federal and New York State anti-

discrimination laws by stating as follows:

Case 2:19-cV-OO887-.]FB-GRB Document 1 Filed 02/14/19 Page 12 of 18 Page|D #: 12

59.

60.

61.

62.

63.

The provisions of this title shall be construed liberally for the accomplishment of the
uniquely broad and remedial purposes thereof, regardless of whether federal or New York
State civil and human rights laws, including those laws with provisions comparably-
worded to provisions of this title, have been so construed Restoration Act§? amending
Administrative Code § 8~130.
The Restoration Act is fully to be construed broadly in favor of plaintiff possible.
Defendants’ have and continue to subject plaintiff to disparate treatment and disparate
impact by directly and indirectly refusing, withholding, and denying the accommodations,
advantages, facilities, and privileges of their place of public accommodation all because of
disability in violation of the Administrative Code § 8-107(4). Eaeh Defendant has aided and
abetted others in committing disability discrimination
Defendants have discriminated and continue to discriminate against plaintiff in violation of
the Administrative Code § 8-»107(5)(b) by designing, creating andfor maintaining an
inaccessible commercial facilityfspace.
Defendants have subjected and continue to subject plaintiff`to disparate treatment by directly
and indirectly refusing, withholding, and denying the accommodations, advantages,
facilities, and privileges of their commercial facilityi'space all because of disability in
violation ofthe Administrative Code § 8-10?(5)(b).
ln violation ofAdministrative Code § 8-107(6), Defendants have and continue to aid and
abet, ineite, compel or coerce each other in each ofthe other defendants’ attempts to, and in
their acts of directly and indirectly refusing, withholding, and denying the accommodations,
advantages, facilities, and privileges of their commercial facilitylspace and the place of
public accommodation therein all because of disability, as well as other acts in violation of`
the Administrative Code.

Atlministrative Code §§ 19-152 and ?~210 impose a non-delegablc duty on the property

Case 2:19-cV-00887-.]FB-GRB Document 1 Filed 02/14/19 Page 13 of 18 Page|D #: 13

64.

65.

66.

67.

68.

69.

?(l.

owner to repave, reconstruct, repair, and maintain its abutting public sidewalkl As a result,
3245 MERRICK continuously controlled, managed, and operated the sidewalk abutting the
Premiscs, which includes the portion of the sidewalk constituting the entrance to Defendants’
place of public accommodation

3245 MERRICK’S failure to construct and maintain an accessible entrance from the public
sidewalk to Defendants’ place of public accommodation constitutes disability discrimination
in a violation of the Administrative Code.

Defendants discriminated against plaintiff in violation of the Administrative Code § 8-]07(4)
and Local Law 58 by maintaining andfor creating an inaccessible public accommodation

As a direct and proximate result of Defendants’ unlawful discrimination in violation of the
Administrative Code, plaintiff have suffered and continue to suffer emotional distress,
including but not limited to humiliation, embarrassment, stress, and anxiety.

Defendants’ long-standing refusal to make their place of public accommodation fully
accessible Was deliberate, calculate, egregious, and undertaken with reckless disregard to
plaintiffs’ rights under the Administrative Code.

B y failing to comply with the law, Defendants have articulated to disabled persons such as
the plaintiff that hc is not wclcomc, is objectionable and not desired as patrons of their public
accommodation

Defendants’ unlawful discriminatory conduct constitutes malicious, willful and wanton
violations of the /-\dministrative Code for which plaintiff are entitled to an award of punitive
damages. Adrninistrative Code § 8-5{)2.

By refusing to make their place of public accommodation aecessible, Defendants have

unlawfully profited from their discriminatory conduct by collecting revenue from a non-

Case 2:19-cV-OO887-.]FB-GRB Document 1 Filed 02/14/19 Page 14 ot 18 Page|D #: 14

?l.

?2.

?3.

?4.

?5.

?6.

?'7.

?8.

compliant space and pocketing the money that they should have lawfully expended to pay
for a fully compliant and accessible space. Dcfendants’ unlawful profits plus interest must be
disgorged.

Plaintiff has suffered damages in the amount of at least Fifty Thousand Dollars
($50,000.00) from each Defendant and the total amount shall be determined at trial.

FOURTH CAUSE OF ACTION
(VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAVV)

Plaintiff reallege and incorporate by reference all allegations set forth in this Complaint as if
fully set forth herein

Defendants discriminated against plaintiff pursuant to New York State Executive Law.
Consequcntly, plaintiff is entitled to recover the penalty prescribed by Civil Rights Law §
40-c and 40-d, in the amount of Five Hundred Dollars ($500.00) per defendant for each and
every barrier and violation
Notice of Defendants’ violations and this action has been served upon the Attorney General
as required by Civil Rights Law § 40~d. (See Exhibit A attached hereto).

FIFTH CAUSE OF ACTION
(COMMON LAW NEGLIGENCE)

 

Plaintiff reallege and incorporate by reference all allegations set forth in this Complaint as if
l`ully set forth hereinl

Defendants negligently designed, constructed, operated, repaired and maintained their place
ofpublic accommodation located at the Premises in a manner that has rendered their place of
public accommodation unsafe to the disabled plaintiffl

/\t all relevant times, Defendants, who hold their property open to the public, have had a

duty to patrons such as plaintiffto design construct, operate, repair and maintain their place

l4

Case 2:19-cV-OO887-.]FB-GRB Document 1 Filed 02/14/19 Page 15 ot 18 Page|D #: 15

?`9.

SU.

81.

82.

83.

84.

85.

of public accommodation located at the Premises‘in a reasonably safe condition including a
duty to comply with the Administrative Code.
Defendants breached their duty by negligently dcsigning, constructing, operating, repairing
and maintaining their place of public accommodation locate d at the Premises in a manner
that has unreasonably endangered the plaintiffs physical safety and caused plaintiff to fear
for plaintiff safety.
Defendants’ failure to design construct, operate, repair and maintain their place of public
accommodation located at the Premises is not safe to the disabled.
As a direct result of Defendants’ negligence, plaintiff have suffered and continue to suffer
emotional distress damages in an amount to be determined at trial.
IN.]UNCTlV`E RELIEF

Plaintiff will continue to experience unlawful discrimination as a result of Defendants’
failure to comply with the above-mentioned laws. Therefore, injunctive relief is necessary to
order Defendants to alter and modify their place of public accommodation and their
operations, policies, practices, and procedures
Injunctivc relief is also necessary to make defendants’ facilities readily accessible to and
usable by plaintiff in accordance with the above-mentioned laws.
Injunctive relief is further necessary to order Defendants to provide auxiliary aids or
services, modification of their policies, and!or provisions of alternative methods in
accordance with the A.DA, l~lxecutivc l_,aw and the Administrative.Code.

DECLARATORY RELIEF
Plaintiff is entitled to a declaratory judgment concerning each of the accessibility violations

committed by Defendants against plaintiff and as to required alterations and modifications to

15

Case 2:19-cV-OO887-.]FB-GRB Document 1 Filed 02/14/19 Page 16 ot 18 Page|D #: 16

Defendants’ place of public accommodation facilities, goods and services, and to
Defendants’ policies, practices and proceduresl
ATTORNEY’S FEES, EXPENSES AND COSTS
86. In order to enforce plaintiffs’ rights against the Defendants plaintiff has retained counsel and
are entitled to recover attorney’s fees, expenses and costs pursuant to the ADA and the
Administrative Code. 42 U.S.C. § 12205; 28 C.F.R. § 36.505; and Administrative Code § 8-

502.

16

Case 2:19-cV-OO887-.]FB-GRB Document 1 Filed 02/14/19 Page 17 ot 18 Page|D #: 17

PRAYER FOR RELIEF

WHEREFORE, plaintiffs respectfully request that the Court enter ajudgment against

Defendants,jointly and severally, in favor of plaintiff that contains the following relief:

A.

G.

Enter declaratory judgment declaring that Defendants have violated the ADA and its
implementing regulations, Executive Law and Administrative Code and declaring the
rights of plaintiff as to Defendants’ place of public accommodation and Defendants’
policies, practices and procedures;

Issue a permanent injunction ordering Defendants to close and cease all business until
Defendants remove all violations of the ADA, the Acccssibility Standards, Executive
Law and Administrative Code, including but not limited to the violations set forth above;
Retain jurisdiction over the Defendants until the Court is satisfied that the Defendants’
tmlawful practices, acts and omissions no longer exist and will not reoccur;

Fincl Defendants guilty of a class A misdemeanor for violating New York State Civil
Rights Law pursuant to New York State Civil Rights Law § 40-d;

Award at least FIFTY THOUSAND D()LLARS ($50,000.00) to plaintiff as
compensatory damages, per defendant, plus pre-judgment interest, as a result of
Defendants violations of`Nevv York State Executive Law and the Administrative Code of
the City of New York;

Award at least FIFTY THOUSAN]) DOLLARS {$5(],000.00) to plaintiff as punitive
damages, per defendant, in order to punish and deter Defendants for their violations of
the Administrative Code ofthe City of New York;

Avvard pla-lintiffFIVE HUNDRED DOLLARS ($5{}{).00) for each and every barrier and

l'i'

Case 2:19-cV-OO887-.]FB-GRB Document 1 Filed 02/14/19 Page 18 ot 18 Page|D #: 18

violation of the law, per defendant, pursuant to New York State Civil Rights Law §§ 40-
c and 40-d;

H. Award reasonable attorney’s fees, costs and expenses pursuant to the Administrative
Code;

l. Find the plaintiff is a prevailing party in this litigation and award reasonable attorney’s
fees, costs and expenses pursuant to the ADA;

J. Any such other and further relief the Court shall deem just and proper.

Dated: February l4, 2019 Respectfully submitted,
Garden City, NY

BELL LAW GROUP, PLLC

Z////

Darryf(Sole%fl€ Esq.

Jonathan Bell, Esq.

Attorney for plaintiff

100 Quentin Rooscvelt Blvd, Suite 208
Garden City, NY l 1530

(516) 280-3008

DS@BellLG.com

JB@Belng.com

